Title: William Wingate to Thomas Jefferson, 3 April 1815
From: Wingate, William
To: Jefferson, Thomas


          
            My Dear Friend.  Haverhill April 3d 1815.
            I was at Boston on march 31. I then wrote you in Great haste, Also Sent to you the Book I mentioned in my Letter, I hope you will receive them all Safe—I now find it necessary for to write you more particular on the Subject—Firstly Shall observe, that it was God that compelled me for to write the Book, and as He directed me, all the Praise must be given to God, I am confident that God will Appear in Your Heart and direct You what to do with it, Without Him We can do nothing, Our cause is perfectly Just, it being founded on Wisdom, Justice, and Equity, Therefore We may rest fully Assured, That God will Support us and His cause, We may Justly consider ourselves as Gods Stewards, and that we are accountable to God for all we do, God is now declaring to me that we are the only ones He can Trust with the care of His American Vineyard—Sir, I feel it to be a Solem and Important undertaking, no less than the Political and Future Salvation of ourselves and our common country, our Good old Friend Washington considered it as Such, Witness His Farewell Address, and that God was with Him when He wrote it down, and directed Him what to write, it apparently Appears that God then told the good old Man, all that would come to pass, which We have found to be True, and now behold with our own eyes—My Friend if Such Stubborn facts are not Sufficient for to convince you and me, and every Individual in America, nothing Short of our being distroyed as a Nation as Sodom was, will convince us, and then it will be too late for us to repent and esscape the Just vengence of God, I am Sensiable that we can do no more than God Shall command and enable us to do, I am feelingly Sensiable that I am incapable of doing any thing in and of myself—So must you do, if our Hearts are only Sincere, God has Solemly promised us Both in His Holy Word that He will Support us and maintain His cause, God never once failed nor never will fail of fulfilling all His Promises, but God will require of us that our Faith be pure and unwavering as was good old Jacobs of old, God then Saved His Son, We are now dealing with the Same God, and He will Save us and our country, when Sinking, in as miraculous a manner as He did Issaac—for my own part, I feel it, I can now Se it, but not as man Seeth, I hope Sir that God will Shew it to You, as He has done to Washington and me—I am Sensiable that the ground I have Selected out is the roughest and most Stubborn ground in America for us to fallow up and to cultivate, So as to make it Yeild good Fruit, which must be done, God will draw the Plow for us and direct us how to proceed, and will Supply us with as much good Seed as will cover all the ground over as We go along, We cannot ask or reasonably wish for any more help from God—God is now telling me how We must proceed, I will here pen it down As it is delivered to me,—God requires our whole Hearts, and that Wisdom Justice and Equity be our only motive and object, and trust Him for to reward us for all we do—The American Olive Branch is to be our Plow, God will require of You that You carefully examine every part of the Plow, And that you repair it in every part thereof agreeable to Wisdom, Justice and Equity, it must consist of nothing else, Sir, you now have liberty from me to do it agreeable to your own best Judgment, and to take your own time for to do it in—It will require us both for to hold the Plow, I must be with you, besides you will need my advice, and before we begin, it will be necessary for us, for to provide ourselves with as many Branches as will enable us for to give one to each of Those Persons I proposed to apply too, if They all Should approve of it, the rest of our work would be certain and light to us, Sir, What a glorious Harvest would America Produce, it must asstonish all Europe, and more than probable would Soon cover the whole Earth—Which now Bares nothing but Tares, I am Sensiable that the Hearts of all Men are naturally  prone to evie evil and are now desperately Wicked, I am also Sensiable that God can do all things, and that He will do what is right, it is evident to me that this is the only favorable time we shall ever live to Se, for to Rebuild the American Goverment on So good a foundation as the one I have now offered—not doubting but that God will direct you in all I have or may require of you to do, I will here proceed for to direct you how to proceed—
            As Soon as you get the Plow ready—Firstly, Shew it to mr Maddison, if He approves of the Measure—next Shew it to one of your best Friends of the Senate, if He approves of the measure, next Shew it to one of your next Safest and best Friends of the Senate, and So proceed in course with all your Friends of the Senate, when this is done and They all Should approve of the measure, you will now form a Society, and Select out one of its least Enemies in the Senate and Shew it to Him, if He approves of the measure, then proceed in the Same manner one by one to Each of the Senate, and with all others—it cannot be done in no other Way, You must begin with one Spark and So collect one Spark after another untill you collect the whole number we may Se fit to offer it too—my Friend keep Sacred these last lines, our Success and the Salvation of our country wholly depends on this proceedure—
            otherwise one misstept may extinguish all the Sparks we have collected,
            Great care must be taken that each Member Solemly keep Secret, the contents of the American Olive Branch, The Printer of the copies must be Sworn to keep Secret its contents untill the whole business is completed, otherwise one drop of water may possiably put out the whole, but after we have Secured as all Those Persons I have proposed, we may then defy the whole world to Stop its progress throughout America,—
            Sir I positively know that you will have to encounter Wolves in Sheep cloathing, you will Soon discover who they are, you must manage These wisely and cautiously, They must be Subdued, never leave Such Men untill they approve of the measure, Shall here observe, that I found that mr Austin had given the Loan office more of his Heart, than he had given to his country, Such my Friend is the depravity of humane nature, and I may Justly add of our foremost Republican Friends, what will not a Small office or a Small Sum of money do with  Such as are governed by Selfish motives, but Such Instances must not deter us, the Rougher the Ground we turn up, the greater will be the increase, and our reward—if we have but God on our Side and to draw the Plow we have nothing to fear, but  if either of us Should now look back, Remember the fate of Lotts Wife—
            Sir, I am a poor man, made So by a combination of the Essex Junto, who have robbed me out of a hans handsome property, If you Should find it necessary that I Should come to Washington for to assist you or others in carrying this business into execution, it will be necessary that you procure for me as much money as to bare my expences, and in case I Should ever obtain any money for my Services I  would repay it, with interest, otherwise it will be out of my power even to pay the postage of a Single letter—Such Sir, is my present unfortunate Situation, for myself and our country I was in hopes that mr Maddison would have appointed me Inspector at Newbury port, instead of an undeserving Man  who now holds it, as I have not received any answer, have concluded that he will not appoint me—one of my Sons would have assisted me in doing the business—
            
            Sir, Believe me to be with the Highest Sentiments of Essteem and Respect, your most obedient Humble ServtWilliam Wingate
          
          
            P.S
            whatever you write me Shall die in my own Breast—
          
          
            Sir, I Solemly warn you not to admit, or Shew it but to one new member at a time untill you collect the whole, this is Wisdom, Justice and Equity—
          
        